DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/22 has been entered.
Examiner acknowledged that claims 1, 6, 13 and 17-18 are amended.  Currently, claims 1-18 are pending.
 The information disclosure statement (IDS) submitted on 08/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein time taken by the falling stage in said each cycle is less than half period of the first radio-frequency signal and is steeper than falling stage of the first radio-frequency signal and falling stage of the second radio-frequency signal, and duration of the flat stage is greater than ¼ period of the first radio-frequency signal." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-12 are allowed as being dependent on claim 1).
"…wherein time taken by the falling stage in each cycle is less than half period of the first radio-frequency signal and is steeper than falling stage of the first radio-frequency signal and falling stage of the second radio-frequency signal, and duration of the flat stage is greater than ¼ period of the first radio-frequency signal." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 13, (claims 14-16 are allowed as being dependent on claim 13).
"…wherein time taken by the falling stage in said each cycle is less than half period of the first radio-frequency signal and is steeper than falling stage of the first radio-frequency signal and falling stage of the second radio-frequency signal, and duration of the flat stage is greater than 1/4 period of the first radio-frequency signal." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 17.
"…wherein time taken by the falling stage in said each cycle is less than half period of the first radio-frequency signal and is steeper than falling stage of the first radio-frequency signal and falling stage of the second radio-frequency signal, and duration of the flat stage is greater than 1/4 period of the first radio-frequency signal." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 18.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Ikeda (US 2018/0082821).
Ikeda discloses a plasma apparatus having a first RF and a second RF combined to form a superimposed signal.  A controller for controlling a phase difference.  However, Ikeda fails to disclose wherein time taken by the falling stage in said each cycle is less than half period of the first radio-frequency signal and is steeper than falling stage of the first radio-frequency signal and falling stage of the second radio-frequency signal, and duration of the flat stage is greater than ¼ period of the first radio-frequency signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844